DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                    Examiner’s Statement of Reasons for Allowance

Claims 1-20 are allowable.
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to the large corporations, universities, government agencies, and the like, often have content distribution systems that permit a plurality of users to distribute content to one or more destinations, such as a plurality of servers, folders within a file structure, and the like. A user from the mentioned organizations may wish to send a plurality of files that contain sensitive information to a particular receiver. Typically, the user compresses the files containing sensitive information with a password and sends the compressed file to the particular receiver and shares the password with the particular receiver to decompress the files. The particular receiver may then access the files using the password. Once the particular receiver has accessed the confidential information, there is no mechanism of facilitating that the confidential information is secured from being exposed to the public. Usually, the confidential information remains exposed permanently in a computing device of the particular receiver unless it is manually removed at the discretion of the particular receiver. This approach of sharing 
The closest prior art is Masuda (2009/0168741).  Masuda discloses a case where an external device is selected on the basis of the type of data handled by an application selected by the user and movement information about the mobile terminal.  An external device may also be selected on the basis of the type of content data selected by the user, such as video data and audio data, and movement information about the mobile terminal.  In relation to the case of selection of an external device on the basis of the type of content data, there may be employed with a method for making a selection after ascertaining whether or not a function for decompressing content data encoded and compressed by; for example, the MPEG scheme, and playing back the decompressed content data, and a function that enables processing or outputting of content data transmitted from a mobile terminal are provided. 
The prior art of Masuda (2009/0168741) does not disclose or suggest, “generate a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and send the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; if the particular receiver is an external receiver: identify the external receiver based on personal information of the external
receiver; add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; send the second custom compressed file to the archival storage; and
when the external receiver decompresses the second custom compressed file at the external server, the security code executes to: identify other files associated with the decompressed files in the external server using the feedback mechanism; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the feedback mechanism; monitor the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism”.
 The prior art of Dykeman et al. (2013/0024434) discloses decompressing records from a block of codes as mentioned above comprises steps of, for each code that is to be extracted from the block, determining the type of the code, decompressing the sequence of individual fields if the code is the first type, and decompressing the sequence of repeated fields if the code is of the second type.  Dykeman discloses a decompression apparatus for decompressing records from a block of codes, the block having a structure like the block outputable by the apparatus or the compression method includes elements of determination means for determining the type of each of the codes in the block, first decompression means for decompressing the sequence of individual fields if the code is of the first type and second decompression means for decompressing the sequence of repeated fields if the code is of the second type.
The prior art of Dykeman et al. (2013/0024434) does not disclose or suggest, “generating a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and sending the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; if the particular receiver is an external receiver: identifying the external receiver based on personal information of the external
receiver; adding a cyclic redundancy check (CRC) code to the plurality of files, wherein the
CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; generating a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; tracking locations of the decompressed files and other files associated with
the decompressed files by searching directories of the external server using the feedback mechanism; monitoring the decompressed files and other files associated with the decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; sending feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and deleting the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism”.



The closest non-patent literature of Tolani et al. (Title: XGRIND: A Query-friendly XML Compressor) teaches a new XML compression tool, called XGrind, that directly supports queries in the compressed domain. It compresses at the granularity of individual element/attribute values using a simple context-free compression scheme based on Huffman coding. This means that exact-match and prefix-match user queries can be entirely executed directly on the compressed document, with decompression restricted to only the final results provided to the user.  Further, range or partial-match queries require on-the-fly decompression of only those element/attribute values that feature in the query predicates, not the entire document. A novel and especially useful feature of XGrind is that it retains the structure of the original XML document in the compressed format also. This means that the compressed document can be parsed using exactly the same techniques that are used for parsing the original XML document. A related major benefit is that XML indexes can be created on the compressed document. Further, updates to the XML document can be directly executed on the compressed version. Lastly, a compressed document can be checked for validity against the compressed version of its DTD. We expect that these properties would be of considerable utility in practical settings, especially those hosting large numbers of XML documents. 
The NPL of Tolani et al. (Title: XGRIND: A Query-friendly XML Compressor) does not
teach or suggest, “generate a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the
credential information of the internal receiver; and send the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver; add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; generate a second custom compressed file from the plurality of files, wherein the
second custom compressed file is configured to be decompressed by the external receiver
using the personal information of the external receiver; send the second custom compressed file to the archival storage; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the
feedback mechanism; monitor the decompressed files and other files associated with the
decompressed files using the archival compliance mechanism to detect any
unauthorized actions performed on the decompressed files and other files
associated with the decompressed files; send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and delete the decompressed files and the other files associated with the
decompressed files at the retention time of the self-destruction mechanism”.
The non-patent literature of Dai et al. (Title: GQComp: A Query-Supported Compression Technique for GML) teaches data compression is carried out in two steps, firstly we divide the data into several parts stored in different containers, then compress containers’ data individually. Every container stores the corresponding values of the child nodes in each feature, excluding spatial data. All spatial data is stored in a specific container, called spatial container. Attribute data and spatial data are compressed separately by Huffman compression algorithm and increment compression algorithm.  GQComp’s primary idea is: firstly, we parse the GML schema document to acquire the features and geometry information; secondly, we parse the 
The NPL of Dai et al. (Title: GQComp: A Query-Supported Compression Technique for GML) does not teach or suggest, “generate a first custom compressed file from the plurality of files, wherein the first custom compressed file is configured to be decompressed by the internal receiver using the credential information of the internal receiver; and send the first custom compressed file to an archival storage that is accessible to an internal receiver and an external receiver; if the particular receiver is an external receiver: identify the external receiver based on personal information of the external receiver; add a cyclic redundancy check (CRC) code to the plurality of files, wherein the CRC code comprises the personal information of the external receiver and location coordinates of an external server at which the external receiver will access the plurality of files; generate a second custom compressed file from the plurality of files, wherein the second custom compressed file is configured to be decompressed by the external receiver using the personal information of the external receiver; send the second custom compressed file to the archival storage; track locations of the decompressed files and other files associated with the decompressed files by searching directories of the external server using the
feedback mechanism; monitor the decompressed files and other files associated with the
decompressed files using the archival compliance mechanism to detect any unauthorized actions performed on the decompressed files and other files associated with the decompressed files; send feedback reports of actions performed with the decompressed files and other files associated with the decompressed files using the feedback mechanism; and delete the decompressed files and the other files associated with the decompressed files at the retention time of the self-destruction mechanism”.

payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





2/2/2022
/JJ/
AU 2439



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439